Citation Nr: 0605671	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  00-17 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for lumbosacral or 
cervical strain, claimed as back injury with sciatica.

2.  Entitlement to an increased rating for intervertebral 
disc syndrome, cervical spine.

3.  Entitlement to an increased rating for paralysis, right 
ulnar neuropathy.

4.  Entitlement to an increased rating for paralysis, left 
ulnar neuropathy.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel



FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
November 1972 to August 1976.

2.  In February 2006, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of any appeal of the issues 
listed on the front page of this document was requested.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).  The appellant  
has withdrawn any appeal of the issues listed on the front 
page of this document and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.



ORDER

The appeal is dismissed.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


